MEMORANDUM **
Nur Elmi Jale, a native and citizen of Somalia, petitions for review from a decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996), and we deny the petition.
Although Jale may have received poor advice from his initial attorney, Jale had notice of the date and time of his removal hearing and thus did not show exceptional circumstances. See Singh-Bhathal v. INS, 170 F.3d 943, 947 (9th Cir.1999) (concluding that “[although Singh may have received poor advice, this does not alter the fact that he failed to appear at his hearing, not because of illness, a death in the family, or some similarly severe impediment, but because he took the word of the consultant over that of the INS”).
Contrary to Jale’s contention, this case is unlike Singh v. INS, 295 F.3d 1037, 1039-40 (9th Cir.2002) because, here, there is no showing of an unconscionable result to make Jale’s case exceptional. See id. (finding exceptional circumstances where there was a misunderstanding as to the time of the deportation hearing and the petitioner was the beneficiary of an approved visa petition).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.